DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a DIV of 14/131,059 04/10/2014, which has issued as US PAT 10441577, 14/131,059 is a 371 of PCT/EP2012/063445 07/09/2012, PCT/EP2012/063445 claims priority to PRO 61/508,368 07/15/2011 and EP11173379, filed July 8 2011.  US PAT 10441577 is directed to pharmaceutical combinations and methods of treating or prevention comprising sorafenib (aka NEXAVAR® and the MAPK14 inhibitor, skepinone).  

Status of Claims
Claims 1, 7, 9-12 and 17-20 are pending. 
Claims 1, 7 and 9-12 are under examination, as they are directed towards the elected species of Group I, a pharmaceutical composition (or combination) comprising sorafenib (aka NEXAVAR®) and a MAPK14 inhibitor, such as elected species BIRB 796, or any of the other compounds listed therein.
New claims 17-20 are considered withdrawn and not under examination as they are directed to a non-elected invention, a method of treatment with the claimed combination.
As noted with the last action, on or about  October 20-21, 2020, the Examiner spoke with Attorney Ryan Marshall, Esq. to request authorization for an examiner 

Maintained Claim Rejections  - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7 and 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu Cancer Res 2006; 66: (24). December 15, 2006, 
in view of Hsieh et al.  p38 mitogen-activated protein kinase pathway is involved in protein kinase Calpha-regulated invasion in human hepatocellular carcinoma cells Cancer Res 2007 May 1;67(9):4320-7.
sorafenib,
and an inhibitor of the activity of Mapk14 for use as a medicament in the treatment or prevention of liver cancer, wherein the MAPK14 inhibitor is selected from a Markush group of compounds, including SB 203580.
Claim(s) 1 and 11 recite the intended use of the claimed pharmaceutical composition, for use as a medicament in the treatment or prevention of liver cancer. This intended use of the composition is given minimal patentable weight, as a chemical composition and its properties are inseparable, see MPEP 2112.01, citing In re Spada.1 Therefore, prior art teaching the claimed composition and/or combination (sorafenib and one of the claimed MAPK14 inhibitors, and not necessarily the claimed intended use) will render the composition/combination obvious. 
	Regarding claim(s) 1 and 11, Liu teaches that the antitumor effects of sorafenib in cancer (hepatocellular cancer, HCC) models may be attributed to inhibition of tumor angiogenesis (VEGFR and PDGFR) and direct effects on tumor cell proliferation/survival (Raf kinase signaling dependent and signaling-independent 
	Liu teaches that sorafenib has a direct antitumor effect where it states “in vivo antitumor activity of sorafenib correlated with the inhibition of MAPK signaling, which is indicative of Raf kinase inhibition;” see page 11856, column 2. 
	Liu also teaches sorafenib has an anti-angiogenic effect on tumors, see page 11851, column 2.
Liu teaches its observations may provide potentially useful biomarkers of sorafenib activity for the ongoing cancer (hepatocellular) clinical trials and/or rationale to combine with other chemotherapeutic agents, see page 11858, column 2.
Further, while Liu teaches the use of sorafenib for treatment of a cancer (HCC) via targeting MAPK and its combination with other anti-cancer drugs, it does not teach the MAPK inhibitors such as SB203580 as per the claimed invention.
However, one of skill in the art would have a reasonable expectation of success using one of these MAPK14 inhibitors in combination with other anti-cancer drugs, as noted by both Liu and Hsieh.
The rationale to do so is that it is prima facie obvious to combine equivalents (two anti-cancer drugs) known for the same purpose, MPEP 2144.06.2 

Hsieh teaches that the claimed p38 MAPK inhibitor SB203580 was used to evaluate the dependency of p38 MAPK in PKCalpha-regulated migration and invasion, see abstract. Hsieh teaches that attenuation of cell migration and invasion was revealed in the SK-Hep-1 cells treated with the SB203580, see abstract.
Hsieh teaches the signal pathways selectively activated by PKCα in human hepatocellular carcinoma (HCC) cells to determine the role of mitogen-activated protein kinases (MAPK) in PKCA-mediated HCC migration and invasion, see abstract.
Hsieh teaches its study provides new insight into the role of p38 MAPK in PKCα-mediated malignant phenotypes, especially in PKCα-mediated cancer cell invasion, which may have valuable implications for developing new therapies for some PKCα overexpressing cancers, see abstract.
Hsieh teaches that p38 MAPK activities in Hep3B cells (exposed to the p38 MAPK inhibitor SB203580) are significantly lower than those in the adjacent uninvolved liver tissue (41); thus, p38 MAPK may contribute to the suppression of HCC development, see page 4326, column 2.
Therefore, as per In re Kerkhoven, as both compounds are anti-cancer drugs, studied for their utility against liver cancer cells, it would be prima facie obvious to combine the two, either in a single composition or a combination.
	Regarding claim 7 reciting the pharmaceutical composition of claim 17 wherein the inhibitor has an IC50 for MAPK14 (p38) of at maximum 30nM, it is noted that such 
Therefore, the invention as a whole was prima facie obvious at the time it was invented.  

Claim(s) 9, 10 and 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Liu Cancer Res 2006; 66: (24). December 15, 2006, cited by IDS, 
in view of Hsieh et al.  p38 mitogen-activated protein kinase pathway is involved in protein kinase Calpha-regulated invasion in human hepatocellular carcinoma cells Cancer Res 2007 May 1;67(9):4320-7, as applied to claims 1, 7 and 11, in further view of 
Dumas et al. (WO 2005/009961 A2, published February 3, 2005), cited by IDS
	Regarding claims 9, 10 and 12, wherein sorafenib is contained in a formulation separate from a formulation of the Mapk 14 inhibitor, or wherein the sorafenib and the Mapk 14 inhibitor are contained in one composition, Dumas teaches pharmaceutical combination formulations of sorafenib and other anti-cancer compounds that are simultaneously administered in either the same or separate formulations, see claim 24 of Dumas.  See also page 27, 3rd paragraph, last line.
The rationale to support a finding of obviousness is the known prior art element of Liu (sorafenib is a MAPK inhibitor for treatment of liver cancer) and Hsieh that 
	Therefore, the invention as a whole was prima facie obvious at the time it was invented.

RESPONSE TO ATTORNEY ARGUMENTS:
Applicant's arguments filed Feb 2, 2021 have been fully considered but they are not persuasive.
The Attorney response argues that secondary reference Hsieh does not suggest using SB203580 or other MAPK14 inhibitors in the treatment of cancer. The response argues the reason is that there are several studies showing that p38 MAPK (= MAPK14) contributes to the suppression of HCC development.
The Attorney response argues that SB203580 is known to markedly decrease cell apoptosis in Hep313 cells. The response argues that secondary reference Hsieh teaches increased p38 MAPK activity in HepG2 cells is accompanied by apoptosis. (See the discussion on p. 4326).
The Attorney response argues that the skilled person would not consider inhibiting p38 MAPK for treatment of cancer because p38 MAPK is contributing to the suppression of cancer development, i.e., they would have aimed at increasing the activity of p38 MAPK in order to achieve suppression of cancer development.

The Attorney response argues that secondary reference Hsieh stresses the importance of understanding the p38 MAPK downstream signaling molecules. (See last paragraph of the discussion on p. 4326). The Attorney response argues that  from secondary reference Hsieh that the isolated results presented in the publication regarding migratory and invasive potentials do not allow the conclusion that MAPK14 inhibitors may be used for treating cancer, in particular in view of the known pro-apoptotic and tumor-suppressing activity of MAPK14.
The Attorney response argues that secondary reference Hsieh teaches that p38 MAPK activity is lower in cancer cells (HepG2 cells) as compared to the adjacent non-cancer liver tissue, i.e. such activity is low in cancer cells.
In response to applicant's argument that the secondary reference Hsieh does not suggest using SB203580 or other MAPK14 inhibitors in the treatment of cancer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Initially it is noted that the combination of references Liu and Hsieh are the basis of the obviousness rejection. Both claimed compounds are anti-cancer drugs, studied 
In response to the Attorney arguments regarding Hsieh, the basis of which is that p38 MAPK (= MAPK14), leads to tumor cell suppression, these particular teachings of Hsieh provide alternatives to the role MAPK and in particular, the p38 MAPK inhibitor SB203580, plays in PKC alpha regulated invasion in human hepatocellular carcinoma cells, see title and abstract. 
The teaching of alternative roles of MAPK and its inhibition in cancer do not necessarily provide a teaching away to one of skill in the art as argued by the Attorney response and Hsieh. 
“[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

As taught by Hsieh, attenuation of cell migration and invasion was revealed in the SKHep-1 cells treated with SB203580 (emphasis added), see abstract. 
Hsieh found that not only that PKC alpha-specific siRNA and antisense oligonucleotide reduced the spontaneous activation of p38 MAPK and the cell migration and invasion, but that similar results were achieved with the p38 MAPK inhibitor SB203580, see Discussion, column 2, page 4325. 
Hsieh makes it a point to emphasize the importance of the significant role in PKCa-mediated migratory and invasive behavior of SK-Hep-1 and HA22T/VGH cells, Id. 
Hsieh teaches its results suggest that PKC alpha may activate p38 MAPK in malignant progression of HCC, and p38 MAPK is an important downstream signaling molecule that plays an essential role in mediating PKC alpha induced cell invasion, Id. 
Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As per MPEP 2112.01 
        
        (II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES)
        
        “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).
        2 "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)